DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claim(s): 
“grip rod” from claim 13
“suction pipe” from claim 14
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the fork arms".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the connecting area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the front face".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roscher (US20110183587).
Regarding claim 1, Roscher discloses a hand-held machine tool having a rod-shaped handle element (Fig. 1 element 4) for an operator to grasp and having a machining head (Fig. 1 element 2) which is movably mounted on the handle element by means of a joint assembly (Fig. 1 elements 3, 6, 7, and the support arms shown in annotated Fig. 1’ below; elements 3 and the support arms perform the swiveling and are connected to the machining head through elements 6 and 7) and which has an electric drive motor (Fig. 1 element 8, 0054) for driving a tool holder (Fig. 4 element 11, 0054) for holding a machining tool (Fig. 3 elements 12, 20, and 21), wherein a bottom side of the handle element (see annotated Fig. 1 below) and a machining side (Fig. 3 element 21) of the machining head face a workpiece (Fig. 1 element 14) in a base position (Fig. 1 shows the base position) of the machining head, wherein the joint assembly is connected to the machining head in an articulated-connection region (see annotated Fig. 1’ below) of the machining head, wherein a flexible suction hose (Fig. 1 element 27) for conducting a suction flow (0064) from the machining head to the handle element extends between the handle element and the machining head (Fig. 1), which suction hose is fastened to an end region (see annotated Fig. 1’ below) of the handle element by means of a first hose end (see annotated Fig. 1’ below) and to a suction connection (Fig. 1 element 26) of the machining head by means of a second hose end (see annotated Fig. 1’ below), and wherein the suction connection is arranged between the end region of the handle element and the articulated-connection region of the machining head in the base position (see annotated Fig. 1, the suction connection is between the end region of the handle element and the articulated region when viewed along the location axis in the viewing direction shown).

    PNG
    media_image1.png
    730
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    574
    media_image2.png
    Greyscale


Regarding claim 2, Roscher discloses the limitations of claim 1, as above, and further discloses the suction hose runs, protected at least in sections (Fig. 1, the suction hose (27) is protected by element 7 when it goes through aperture in element 7), next to a support arm (see annotated Fig. 1’ above), forming a component of the joint assembly (see claim 1 rejection of joint assembly above), which protrudes from the handle element and on which the machining head is held (Fig. 1).
(see annotated Fig. 1’ above) is arranged, having fork arms (see annotated Fig. 1’ above), on which the machining head is held (Fig. 1, 0054) and between which or next to which the suction hose runs (Fig. 1).
Regarding claim 4, Roscher discloses the limitations of claim 2, as above, and further discloses opposing sections of the suction hose, protrude laterally in front of the support arm or the fork arms in the base position (see annotated Fig. 1’’ below; the opposing sections are protruding laterally (e.g. to the side of) the support arm).

    PNG
    media_image3.png
    750
    495
    media_image3.png
    Greyscale

Regarding claim 8, Roscher discloses the limitations of claim 1, as above, and further discloses the suction hose is rotatably supported or immovably secured on the end region of the handle element and/or to the suction connection (Figs. 1 and 4 show the suction hose immobilized on the end region of the handle element and also immobilised on the suction connection).
(see annotated Fig. 4 below) of the suction hose extending approximately in the direction of flow of the suction flow is parallel or approximately parallel to an axis of rotation of the tool holder or approximately at right angles to a machining plane (see annotated Fig. 4 below, longitudinal axis of the second hose end is at a right angle to the machining plane), provided on a sanding plane (see annotated Fig. 4 below) of the machining tool, on the machining head.

    PNG
    media_image4.png
    700
    537
    media_image4.png
    Greyscale

(see annotated Fig. 1’’ above).
Regarding claim 11, Roscher discloses the limitations of claim 1, as above, and further discloses the articulated-connection region of the machining head is provided between the suction connection and the drive motor (see annotated Fig. 1’ above).
Regarding claim 12, Roscher discloses the limitations of claim 1, as above, and further discloses the suction connection isPage 6 of 9Inventors: BARTH et al.Docket: 2422-28 PCT/US Preliminary AmendmentDated: October 2, 2018arranged in an edge region or outer circumferential region of an extraction hood (Fig. 4 elements 19 and 15, 0056) of the machining head (Fig. 4, the suction connection is located in an outer circumferential region of the extraction hood).
Regarding claim 14, Roscher discloses the limitations of claim 1, as above, and further discloses the handle element has at least one suction channel (0043; the empty space inside the handle element (e.g. hollow tube) corresponds to at least one suction channel), running in a rigid tubular body (Fig. 1 element 4, 0042-0043 describes the handle element (4) as being designed as a holding tube, which corresponds to rigid tubular body) suitable for gripping the handle element (Abstract), running in the direction of a longitudinal axis of the handle element (see annotated Fig. 1’’’ below) and opening out at its end region of the handle element facing towards the machining head (The opening of the handle element where the first hose end connects would face the machining head when the handle is rotated away from the motor (8) and toward the suction hose) on the front face (see annotated Fig. 1 above) from the handle element and/or wherein the handle element in its end region facing towards the machining head comprises or is formed by a suction pipe (see annotated Fig. 1’’’’ below), with which the suction hose is connected (see annotated Fig. 1’’’’ below).


    PNG
    media_image5.png
    726
    499
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    733
    494
    media_image6.png
    Greyscale

Regarding claim 15, Roscher discloses the limitations of claim 1, as above, and further discloses the joint assembly comprises or is formed by a sliding bearing for linear adjustment of the machining head relative to the handle element and/or a pivot bearing arrangement (Fig. 1 element 3), wherein the machining head by means of the pivot bearing arrangement is supported (Fig. 1 the axis formed by element 3, 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587).
Regarding claim 6, Roscher discloses the limitations of claim 1, as above, and further discloses the base position forms a component of a basic working area (the contact area of the machining head (2) with a surface (14) from the base position shown in Fig. 1 forms a component of a basic working area, where the working area includes all potential contact areas resulting from the machining head pivoting around the axis formed by element 3), wherein the machining head is able to pivot relative to the handle element about at least one pivot axis (Fig. 1 the axis formed by element 3, 0054), on at least one side of the base position (Fig. 4 shows the a pivoted position to one side of the base position). Roscher fails to disclose a pivot angular range of 15°-30°. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of the device of Roscher to suit a particular application based on basic engineering principles and intended use, including a pivot angular range of a machining head, including configurations which correspond to the claimed angle range.
Regarding claim 7, Roscher discloses the limitations of claim 1, as above, and further discloses the suction hose is immobilised on the end region of the handle element and/or on the suction (Figs. 1 and 4 show the suction hose immobilized on the end region of the handle element and also immobilised on the suction connection). Roscher fails to disclose the suction hose is immobilized in a tensile-resistant and/or slip-resistant manner. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the immobilized connection slip-resistant to keep the connection secured during rotation of the machining head.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Roeck et al. (US20160184954), hereinafter Roeck.
Regarding claim 5, Roscher discloses the limitations of claim 1, as above, but fails to disclose the joint assembly has a first pivot axis and a second pivot axis, at right angles, to each other, wherein it is provided that the first pivot axis runs at right angles to a longitudinal axis of the handle element and the second pivot axis and the longitudinal axis of the handle element are arranged in a common plane or in planes parallel to one another.
Roeck is also concerned with a hand-held machine tool and teaches the the joint assembly has a first pivot axis (see Roeck annotated Fig. 1 below) and a second pivot axis (see Roeck annotated Fig. 1 below), at right angles, to each other (Fig. 1, 0082), wherein it is provided that the first pivot axis runs at right angles to a longitudinal axis of the handle element (Fig. 1 element 142, 0093) and the second pivot axis and the longitudinal axis of the handle element are arranged in a common plane or in planes parallel to one another (Fig. 1; the planes defined by the second axis and the longitudinal axis are parallel). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of two pivot axes taught by Roeck into the joint assembly of Roscher because this increases versatility of the hand-held machine tool and allows for easier operation of the hand-held machine tool on uneven surfaces.

    PNG
    media_image7.png
    540
    970
    media_image7.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Weiford et al. (US20080085664), hereinafter Weiford.
Regarding claim 13, Roscher discloses the limitations of claim 1, as above, and further discloses the handle element comprises a grip rod (see annotated Fig. 1’’’’ above) with a longitudinal axis (see annotated Fig. 1’’’’ above). Roscher fails to disclose the suction hose runs along the longitudinal axis in the connecting area with the end region of the handle element.
Weiford is also concerned with a hand-held machine tool and teaches the suction hose (Fig. 1 element 31) runs along the longitudinal axis (see Weiford annotated Fig. 1 below) in the connecting area with the end region of the handle element (see Weiford annotated Fig. 1 below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the hand-held machine tool of Roscher by connecting the suction hose to the handle element in the manner taught by Weiford because this would eliminate the possibility of debris buildup in the end region of the handle element.


    PNG
    media_image8.png
    341
    796
    media_image8.png
    Greyscale

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Ying (CN201376211).
Regarding claim 16, Roscher discloses the limitations of claim 1, as above, but fails to disclose the machining head is loaded by a positioning spring arrangement separate from the suction hose relative to the handle element in the base position.
Ying is also concerned with a hand-held machine tool and teaches the machining head is loaded by a positioning spring arrangement separate from the suction hose relative to the handle element in the base position (Fig. 1 elements 7; the positioning spring arrangement is separate from the hose because it is not an integral piece of the hose). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of the positioning spring arrangement taught by Ying into the joint assembly of Roscher because Ying teaches that the positioning spring arrangement allows the head to consistently be reset to the base position after use.
Regarding claim 17, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses the positioning spring arrangement comprises a first positioning spring (Ying, see Ying annotated Fig. 3 below) and a second positioning spring (Ying, see Ying annotated Fig. 3 below), which (Ying; this is inherent to the placement of the positioning springs) and/or on opposite sides and/or in an opposing direction of rotation in the direction of the base position.

    PNG
    media_image9.png
    497
    360
    media_image9.png
    Greyscale

Regarding claim 18, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses the positioning spring arrangement comprises at least one positioning spring (Ying, Fig. 3, there are at least one positioning springs present), which is supported directly on bearing elements of the joint assembly (Roscher, annotated Fig. 1’ above; the spring arrangement taught by Ying would be supported directly on bearing elements (3 and fork arms shown in annotated Fig. 1’ above) from Roscher).
Regarding claim 19, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses at least one positioning spring of the positioning spring arrangement is arranged on an inner periphery or an outer periphery of a bearing shaft part (Roscher, Fig. 1 element 3; two positioning , or is passed through by the bearing shaft part and/or extends in a circular manner about at least one pivot axis of the joint assembly.
Regarding claim 20, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses at least one positioning spring (Fig. 3 elements 7; the positioning spring arrangement has at least two positioning springs) of the positioning spring arrangement is enclosed at least in part or completely in a bearing housing (Roscher, see annotated Fig. 1’ above; the space between the fork arms corresponds to a bearing housing) for of a bearing element (Roscher, Fig. 1 element 3) of the joint assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723